53 So. 3d 1093 (2011)
Alonzo V. LIGHTSEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-4458.
District Court of Appeal of Florida, First District.
January 19, 2011.
Alonzo V. Lightsey, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Alonzo Lightsey moved to disqualify the presiding judge several months after he filed his motion for postconviction relief. The motion to disqualify was properly served and the judge did not rule on the motion within the time provided by Florida Rule of Judicial Administration 2.330(j). Under that rule, the motion is therefore deemed granted and petitioner is entitled to reassignment of his postconviction motion to a different judge. See Berube v. State, 978 So. 2d 893 (Fla. 2d DCA 2008). We therefore grant the petition and quash the order which denied the motion for disqualification. The cause is remanded to the circuit court with directions that the motion for postconviction relief be reassigned to a different judge.
PETITION GRANTED.
WOLF, KAHN, and THOMAS, JJ., concur.